DECISION
Plaintiff and defendant were at one time engaged. Plaintiff had purchased an $8,000.00 diamond ring for the defendant. In July, 1995, the couple ended the engagement. Defendant returned the ring.
Plaintiff contends that defendant returned a different ring, one of lesser quality and value. Plaintiff contends that shortly prior to ending the engagement, defendant went to Angelo Lauro of Bellini Jewelers to have a substitute, look-alike ring made.
Plaintiff contends that as soon as defendant returned the engagement ring, he knew immediately that it was not the original. Plaintiff went directly to Gerardi Jewelers where it was confirmed that the returned ring was not a diamond.
Both witness Lauro and plaintiff Volpe were credible. Defendant Riccio was not credible at all. Nothing about her version of events rings true. Plaintiff has proven his claim clearly and convincingly. Judgment for plaintiff for $8,000.00.